Citation Nr: 0324250	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-03 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 26, 1998, for 
the assignment of a combined 90 percent rating for service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2000 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied entitlement to 
an effective date prior to June 26, 1998, for the assignment 
of a combined 90 percent rating for his service-connected 
disabilities.  The veteran appealed, seeking an effective 
date prior to June 26, 1998, for the assignment of a combined 
90 percent rating for his service-connected disabilities.  

The record shows that in March 2002, subsequent to perfecting 
his appeal of that decision, the veteran withdrew all pending 
issues on appeal except that of an earlier effective date for 
the assignment of a combined 90 percent rating for his 
service-connected disabilities.  

REMAND

The Board has attempted to obtain additional evidence without 
remanding this case.  However, in Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, 02-7305, 02-
7316 (Fed. Cir., May 1, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated, in part, the 
Board's authority to carry out such development.  For this 
reason, the case must be remanded.
 
The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The best evidence would be 
medical or clinical records showing treatment or evaluation 
of his service-connected disabilities during the one-year 
period prior to June 26, 1998.  

The case is Remanded for the following actions:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of 
38 U.S.C.A. §§ 5102, 5103, 5103A are 
complied with in the development of the 
claim.

2.  Upon completion of the requested 
actions, the RO show review the entire 
record, to include the transcript of the 
hearing held on June 5, 2002, before the 
undersigned traveling Veterans Law Judge 
of the Board of Veterans' Appeals and any 
additional evidence that has benn added 
to the record and readjudicate the claim 
for an effective date prior to June 26, 
1998, for the assignment of a combined 90 
percent rating for his service-connected 
disabilities.  

If the benefit sought on appeal remains denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




